ATTACHMENT TO NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 12, the prior art of record teaches many of the elements of the claimed invention, including an X-ray detector, comprising: a memory storing identification information indicating an Internet Protocol (IP) address or a Media Access Control (MAC) address of the X-ray detector; a communicator including a near field communication (NFC) module; and, a controller configured to control the communicator to: send the identification information indicating the IP address or the MAC address of an-the X-ray detector through near field communication via the NFC module when the X-ray detector is tagged; receive, through a communication protocol other than near field communication, a pairing request from a workstation that received the sent identification information indicating the IP address or the MAC address of the X-ray detector; and, send, through the communication protocol other than near field communication, a response to the received pairing request to the workstation, to pair the X-ray detector and the workstation together.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said identification information indicates an IP or MAC address of the detector, and wherein the pairing request is received, and the response to the pairing request is sent, each through a protocol other than NFC, in the manner as required by Claim 12.
Claims 13-17 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 04/15/2021, with respect to double patenting and prior art rejections of the claims, have been fully considered and are persuasive.  The double patenting and prior art rejections of the claims have been overcome by the amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/05/2021